Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 21, 2018

The Court of Appeals hereby passes the following order:

A18A1060. MONICA BROWN v. GREYSTAR MANAGEMENT.

       This action began as a dispossessory proceeding in magistrate court, which
transferred the case to the superior court. On September 22, 2017, the superior court
issued a final order granting the plaintiff’s motion to issue a writ of possession and
denying defendant Monica Brown’s motion to file exhibits under seal. Brown filed
a notice of appeal on October 20, 2017. We lack jurisdiction.
       Generally, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-38 (a). The underlying subject matter of an
appeal, however, controls over the relief sought in determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter here is a dispossessory judgment. Under OCGA § 44-7-56,
appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Id. at 523. Brown’s notice
of appeal is untimely, as it was filed 28 days after entry of the order she seeks to
appeal. Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/21/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.